Citation Nr: 1026173	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-27 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, 
to include bone abnormalities.

2.  Entitlement to service connection for a skin condition, to 
include callouses (claimed as a cold weather injury to the right 
side of the face and the right ear).

3.  Entitlement to service connection for a toenail condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for bilateral hearing 
loss, assigning a noncompensable evaluation, and tinnitus, 
assigning a 10 percent evaluation, and denied service connection 
for bilateral pes planus, a skin condition, and a toenail 
condition.  In February 2008, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in 
September 2008.

In May 2010, the Veteran presented sworn testimony during a video 
conference hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.

The record reflects that, in May 2010, the Veteran submitted 
additional evidence, including service treatment records, by mail 
to the Board in conjunction with this case accompanied by a 
waiver of initial review of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a toe 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  See 
Board hearing transcript, May 2010, pages 22-23.  Therefore, the 
Board does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate 


action.  Additionally, as the Veteran has submitted copies of 
additional service treatment records, the issues of entitlement 
to service connection for duodenal ulcers and anxiety must be 
readjudicated, and are referred to the AOJ for appropriate 
action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to service connection for bilateral pes planus, a 
skin condition, and a toenail condition.

Since the time of the RO's January 2008 rating decision, the 
Veteran has submitted copies of service treatment records in 
connection with his claims.  A review of these service treatment 
records reflects that the Veteran was noted to have second 
degree, asymptomatic, bilateral pes planus on an August 1953 re-
enlistment examination.  Additionally, he received treatment for 
a first degree cold injury to the right ear in February 1956 and 
for complaints related to a toenail in December 1953.

With respect to current bilateral pes planus, a July 2009 VA 
treatment record indicates that the Veteran has been diagnosed 
with foot pain and flat feet.  Additionally, with respect to 
current skin and toenail disabilities, post-service treatment 
records show that the Veteran has been treated for sensory 
complaints around the right ear and ingrown toenails.  See 
Private treatment records, November 1982, February 2000.  Despite 
this evidence of an in-service notation of pes planus and in-
service treatment for a cold injury and a toenail condition, 
current pes planus and symptoms of skin and toenail disabilities, 
and the Veteran's assertion of a relationship between these in-
service events and his current symptoms, no VA examination has 
been provided to determine a possible nexus between the Veteran's 
active duty service and his current pes planus, skin condition, 
and/or toenail condition.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  As noted above, the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when there is: (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

In light of the evidence showing in-service notations of and 
treatment for pes planus, a cold injury, and a toenail problem, 
post-service medical evidence of pes planus and post-service 
medical and lay evidence of skin and toenail disabilities, and 
the Veteran's report that his current disabilities are related to 
his active duty service, the Board finds that an examination and 
medical nexus opinion are necessary in order to properly resolve 
the claims of entitlement to service connection for bilateral pes 
planus, a skin condition, and a toenail condition.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see also 
McLendon, supra.

Additionally, at his May 2010 Board hearing, the Veteran 
indicated that he had been treated at the VA Medical Centers 
(VAMCs) in Oklahoma City, Oklahoma and in Los Angeles, 
California.  However, the record is absent of any treatment 
records from the Los Angeles VAMC and includes only minimal 
treatment records from the Oklahoma City VAMC.  VA has an 
obligation under the Veterans Claims Assistance Act of 2000 to 
associate all relevant records in VA's possession with the claims 
file of a Veteran.  See 38 C.F.R. § 3.159 (2009).  As such, the 
AMC must obtain any treatment records from the identified VA 
facilities.

Further, at his May 2010 Board hearing, the Veteran indicated 
that he was treated by a private physician, Dr. I. B. E. in 
Pasadena, California in approximately 1956.  He also indicated 
that he was treated at Kaiser Permanente facilities in 
Sacramento, California and Pasadena, California.  Finally, he 
indicated that he was treated in approximately 2005 by a private 
physician, Dr. J. O., in Edmond, Oklahoma.  As the case is being 
remanded, the Veteran should be given another opportunity to 
submit releases of information for the above-identified 
facilities and providers.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain and associate with the claims file 
any outstanding VA treatment records from the 
VAMC in Oklahoma City, the VAMC in Los 
Angeles, and any other VA facilities 
identified by the Veteran.

2.  Contact the Veteran to obtain a release 
of information for any treatment records held 
by Dr. I. B. E., Kaiser Permanente, Dr. 
J. O., or any other facilities or providers 
identified by the Veteran.  If the Veteran 
returns a completed and signed release of 
information, the AMC should attempt to obtain 
these records and associate them with the 
claims file.

3.  Schedule the Veteran for a VA 
examination(s) to determine the nature and 
etiology of his bilateral pes planus, skin 
condition (claimed as a cold weather injury 
to the right side of the face and right ear), 
and his toenail condition  The examiner(s) 
must review pertinent documents in the 
Veteran's claims file in conjunction with the 
examination, including the above-referenced 
service treatment records.  This must be 
noted in the examination report.

With regard to the Veteran's bilateral pes 
planus, the examiner must state whether it is 
at least as likely as not that the Veteran's 
current pes planus was caused or aggravated 
(permanently increased in severity beyond the 
natural progress of the disorder) by a 
disease or injury in service.

With regard to the Veteran's skin and toenail 
conditions, the examiner(s) must state 
whether the Veteran has a current skin and/or 
toenail disorder and, if so, whether it is at 
least as likely as not that such a disability 
was caused or aggravated (permanently 
increased in severity beyond the natural 
progression of the disorder) by a disease or 
injury in service.

It would be helpful if the examiner(s) would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should provide a 
complete rationale for any opinion provided.

4.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to service connection for 
bilateral pes planus, a skin condition 
(claimed as a cold weather injury to the 
right side of the face and right ear), and a 
toenail condition should be readjudicated.  
If any of the claims remain denied, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, all issues 
properly on appeal should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action 

						(CONTINUED ON NEXT PAGE)


must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).

